Eschweiler, J.
(dissenting). I concur in the dissent by Justice RoSENBERRy. I wish also to add that I am satisfied that the second question of the special verdict did not dispose of the vital question of fact, which was whether $1,500 included in the $2,500 sent Louis Carl was to be used as indicated in that question. The answer to that question by the jury finding that the whole sum of $2,500 was not so sent is entirely consistent with an affirmative answer as to the $1,500. The mother and sister were greatly interested *404in keeping from the old father the news of his son’s trouble and the possibility of his liability to the extent of the $1,500 bond given to the defendant. Actuated by these motives, as well as interest in the son and brother, they sent on the money in answer to Louis’s letter of October 31st, which contains this significant language: “He [referring to plaintiff] claims that he-can get me free if we pay this money back” (meaning to the city). Money sent for such a purpose could not be lawfully diverted to other purposes by Louis Carl without the consent of the senders.
It appears to me that there arose a clear-cut conflict of duty on plaintiff’s part as to this fund. It came into his hands impressed with a trust. He used the same for his own benefit. 1 think the defendant was entitled to the $1,500.